Citation Nr: 1116693	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is associated with the claims folder, and a copy was sent to the representative.

The Board has determined that new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.  Additional evidentiary development, however, is necessary prior to further consideration of the merits of the claim.  As set forth below, the issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and it became final.  

2.  The Veteran requested reopening of his claim of service connection for bilateral hearing loss in December 2007.

3.  Evidence received since the RO's December 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the December 2005 rating decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In December 2005, the RO denied service connection for bilateral hearing loss.  The evidence at the time consisted of service treatment records, an October 2005 VA audiological examination, and a November 2005 statement regarding in-service noise exposure.  Service connection was denied because the right ear had normal hearing, and the VA examination provided a negative nexus opinion because there was no evidence of hearing loss on separation from service or within one year.  The Veteran was notified of the decision and his appellate rights, but failed to file a timely appeal.  

In the present appeal, the Veteran has submitted additional evidence in support of his application to reopen his claim of service connection for bilateral hearing loss.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, the Veteran has submitted additional evidence, including, VA treatment records from December 2005 to March 2008.  In addition, the Veteran had a Travel Board hearing before the Board in February 2011, where he alleged various mechanisms of in-service noise exposure, and that, since returning from service, he had difficulty hearing others.  

Of import, the medical examination from 2005 showed a left ear hearing disability, and in a statement from November 2007 the Veteran indicated that his hearing loss had worsened.  The Veteran described additional mechanisms of noise exposure in service, such as exposure to jet engine noise.  He also explained when hearing protection was used, both while in service and since service.  The Veteran contended that his hearing loss has existed since service.

This evidence is new, in that it was not of record, at the time of the December 2005 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it suggests additional sources of noise exposure, the use or absence of hearing protection, and that the Veteran's current hearing loss has been present since service, and worsened since 2007.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for bilateral hearing loss must be reopened and considered on the merits.  


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.




REMAND

The Veteran has indicated that he experienced noise exposure while in service.  In particular, at his February 2011 hearing the Veteran discussed his noise exposure in service.  He claimed to have been exposed to noise from guns, explosions, generators and fire bombers.  He listed instances of noise exposure including from fire arms, hand grenades and exploding claymore mines.  He discussed how the hearing protection in service was not consistently used, and may have been inadequate.  He stated that the last six or seven months in the Army he was stationed on a fighter base that had tactical fighter wing events or phantom fighter bombers, and his barracks were located directly between two runways.  He contended that he was exposed to jet noises constantly, without hearing protection.  Further, he explained that he was in a hot missile battery, which used electric generators that made a high frequency noise.  The Veteran believed this could have caused hearing damage, because he never wore hearing protection to guard against the noise from the electric generators.  Finally, while overseas, he fired weapons at the firing range with the use of hearing protection.  

At his December 2005 audiological examination, the results revealed his right ear did not have disabling hearing loss according to VA standards.  He was diagnosed as having left ear sensorineural hearing loss with mild high-frequency hearing loss.  The Veteran explained that since returning from service, he had difficulty hearing others, especially if his back was turned to them.

In addition, at his February 2011 hearing, the Veteran explained that he experienced hearing difficulty since service.  The Board finds the lay statements credible regarding the Veteran's bilateral hearing loss experienced since service.  Because the VA examiner's negative nexus opinion was based on the absence of hearing disability or threshold shifts in service, and because the Veteran has described new acoustic trauma and alleged his hearing loss disability has worsened, another examination should be provided.  The examiner should addresses the nature, extent, and etiology of the Veteran's bilateral hearing loss, in light of the Veteran's in-service and occupational noise exposure, and hearing loss since service.  


The Board finds that the Veteran's most recent VA treatment records should also be associated with his claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's VA treatment records not already included in the claims file from March 2008 through the present should be obtained.  All attempts to procure records should be obtained and associated with the claims folder.  

2.  Following the receipt of any outstanding treatment records, the Veteran should be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should specifically address the July 1972 entrance audiogram, and the April 1975 separation audiogram, and account for any in-service worsening of hearing.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's audiological history, in-service noise exposure and prior examinations, describing the disability and testing results.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  A rationale should be provided for any opinion.  

3.  After undertaking any additional indicated development, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


